Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11202013B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims to the instant application are broader than and fully encompassed by claims to the US Patent.

Instant application: 17521197
US Patent No.: 11202013B2
1. A control apparatus comprising: 
at least one processor configured to execute instructions to function as: 
a first controller that automatically adjusts a focus lens to a focusing position; 
a second controller that adjusts the focus lens on the basis of a user operation quantity; and 
a third controller that drives the focus lens, wherein the first controller and the second controller effectively work in a first drive area of the focus lens, and 
wherein the first controller is disabled in a second drive area of the focus lens.
1. A control apparatus comprising: at least one processor configured to execute instructions to function as: 
a first controller that automatically adjusts a focus lens to a focusing position; 
a second controller that adjusts the focus lens on the basis of a user operation quantity; and 
a third controller that drives the focus lens, wherein the first controller and the second controller effectively work in a first drive area of the focus lens, 
wherein the first controller is disabled in a second drive area of the focus lens, and wherein the third controller drives the focus lens on the basis of changes of the second drive area.


Dependent claims 2-17 of the instant application correspond to claims 2-17 of the US Patent. 

Instant application: 17521197
US Patent No.: 11202013B2
18. A control method comprising: 
a first control step of automatically adjusting a focus lens to a focusing position;
 a second control step of adjusting the focus lens on the basis of a user operation quantity; and 
a third control step of driving the focus lens, wherein the first control step and the second control step effectively work in a first drive area of the focus lens, and wherein the first control step is disabled in a second drive area of the focus lens.
18. A control method comprising: 
a first control step of automatically adjusting a focus lens to a focusing position; 
a second control step of adjusting the focus lens on the basis of a user operation quantity; and 
a third control step of driving the focus lens, wherein the first control step and the second control step effectively work in a first drive area of the focus lens, wherein the first control step is disabled in a second drive area of the focus lens, and 
wherein the third control step drives the focus lens on the basis of changes of the second drive area.







Instant application: 17521197
US Patent No.: 11202013B2
19. A non-transitory computer-readable storage medium storing a computer program that causes a computer to execute a control method, wherein the control method includes: 
a first control step of automatically adjusting a focus lens to a focusing position; 
a second control step of adjusting the focus lens on the basis of a user operation quantity; and 
a third control step of driving the focus lens, wherein the first control step and the second control step effectively work in a first drive area of the focus lens, and wherein the first control step is disabled in a second drive area of the focus lens.
19. A non-transitory computer-readable storage medium storing a computer program that causes a computer to execute a control method, wherein the control method includes: 
a first control step of automatically adjusting a focus lens to a focusing position; 
a second control step of adjusting the focus lens on the basis of a user operation quantity; and 
a third control step of driving the focus lens, wherein the first control step and the second control step effectively work in a first drive area of the focus lens, 
wherein the first control step is disabled in a second drive area of the focus lens, and wherein the third control step drives the focus lens on the basis of changes of the second drive area.



[No prior-art was found for the claims as presently written]. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697